AMENDED ORDER
This matter came before the court upon the petition for rehearing en banc of the September 3, 2010 judgment of the three-judge panel and the response of the appellees thereto. A poll having been taken of the active judges of the court on the question of whether to grant the petition for rehearing en banc, and less than a majority of the judges having favored doing so, the request for rehearing has been referred to the original panel. Upon consideration of the petition and response the panel denies the petition.
IT IS SO ORDERED.